DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, examiner suggests amending “detect an object that is present in surroundings” to “detect objects that are present in surroundings” in order to prevent a lack of clarity in the claims. Claims 5 and 6 recite “a predetermined number of objects detected by the object detection section” which suggests the object detection section would detect a plurality of objects, not just one as it is currently recited in claim 1.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“An object detection section configured to detect an object” in claim 1. Applicant’s specification discloses “object detection section” to include “an external sensor such as a camera or a radar attached to a vehicle” in [0007].
“A transmission section configured to broadcast a request signal” in claim 1. Applicant’s disclosure fails to provide sufficient structure for a “transmission section” and is rejected under 112(b) as outlined below.
“A reception section configured to receive a response signal” in claim 1.
“A display control section configured to control display” in claim 6. Applicant’s disclosure fails to provide sufficient structure for a “display control section” and is rejected under 112(b) as outlined below.
“A reception section configured to receive a request signal” in claim 9. Applicant’s disclosure fails to provide sufficient structure for a “reception section” and is rejected under 112(b) as outlined below.
“A transmission section configured to… unicast a response signal” in claim 9. Applicant’s disclosure fails to provide sufficient structure for a “transmission section” and is rejected under 112(b) as outlined below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “an object” renders the claim indefinite and unclear. It is unclear whether this recitation of “an object” refers to the “object that is present in surroundings” in claim 1, “object that has not been detected” in claim 1, or is a new object.
Claim limitations “transmission section,” “reception section,” and “display control section” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose any structure or a combination of processors configured to execute a program to perform the functions of the claimed “transmission section,” “reception section,” and “display control section.” Therefore, claims 1, 6, and 9 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 2-7 are dependent on claim 1 and inherit the deficiencies stated above. Thus, claims 2-7 are also rejected on similar grounds to claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bowers et al. (U.S. 2015/0035662 A1; hereinafter Bowers).
Regarding claim 1, Bowers discloses:
An information processing apparatus comprising: an object detection section configured to detect an object that is present in surroundings (“adaptive sensing system 101 may be configured to acquire sensor data pertaining to objects within a detection range 118 of the vehicle 102 by use of one or more sensors 110,” see at least [0032]) ; 
a transmission section configured to broadcast a request signal requesting information regarding an object that has not been detected by the object detection section (adaptive sensing system 101 request information using a network broadcast when the system determines there may be objects in an obscured area 126, see at least [0065]); and 
a reception section configured to receive a response signal in response to transmission of the request signal, the response signal including the information regarding the object that has not been detected by the object detection section (adaptive sensing system 101 receives collision detection data from other vehicles, see at least [0068]; other vehicle 103 provides sensor data 227 which may be received via communication module 130, see at least [0082]).
Regarding claim 8, the claim is directed to an information processing method. The cited portions of Bowers used in the rejection of claim 1 teach a method as well as the claimed elements. Therefore, claim 8 is rejected under the same rationales used in the rejection of claim 1.
Regarding claim 2, Bowers discloses the elements above and further discloses:
the transmission section broadcasts the request signal in a driving caution area (adaptive sensing system 101 broadcasts request for sensor data pertaining to area 226 to any source capable of satisfying the request, see at least [0080]).
Regarding claim 3, Bowers discloses the elements above and further discloses:
the transmission section broadcasts the request signal in a place with poor visibility (adaptive sensing system 101 broadcasts request for sensor data pertaining to area 226 which is an area that is inaccessible for the current vehicle, see at least Fig. 2A, [0079], and [0080]).
Regarding claim 4, Bowers discloses the elements above and further discloses:
the transmission section broadcasts the53 request signal in a case where there is a possibility that an object enters in a traveling direction (adaptive sensing system 101 broadcasts request for sensor data pertaining to area 226 to acquire sensor information pertaining to objects in area 226 if there are any, see at least Fig. 2A, [0079], and [0080]).
Regarding claim 7, Bowers discloses the elements above and further discloses:
in a case where the object that is included in the response signal and that has not been detected by the object detection section is located in a direction in which a host vehicle travels, the54 transmission section transmits a caution signal for calling for (own vehicle 102 communicates with other sensing system 135 in other vehicle 105 to exchange sensor data and collision detection information, see at least [0067]).
Regarding claim 9, Bowers discloses:
An information processing apparatus comprising: a reception section configured to receive a request signal from external equipment, the request signal including information regarding positions and attributes of a predetermined number of objects that are present in surroundings of the external equipment (adaptive sensing system 101 can receive requests for data from other entities regarding sensor data of objects such as position, size, orientation, etc., see at least [0066]-[0067]) *Examiner sets forth the request would be requesting data of the objects not sensed which is a predetermined number.; and 
a transmission section configured to, in a case 55 where a predetermined object associated with the information processing apparatus is not included in the predetermined number of objects, unicast a response signal including information regarding a position and an attribute of the predetermined object to the external equipment (adaptive sensing system 101 coordinates with other entities to send or receive data in obscured areas, see at least [0067]; response may be transmitted in response to request from entity in a point-to-point communication mechanism, see at least [0066]) *Examiner sets forth the mapping of claim 1 is applicable to claim 9 since the system as a whole is disclosed. Bowers discloses being able to send or receive data according to own or another vehicle’s obscured area.
Regarding claim 10, the claim is directed to an information processing method. The cited portions of Bowers used in the rejection of claim 9 teach a method as well as the claimed elements. Therefore, claim 10 is rejected under the same rationales used in the rejection of claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bowers in view of Komori (U.S. Patent Application Publication No. 2010/0099353 A1).
Regarding claim 5, Bowers discloses the elements above but does not explicitly disclose:
the request signal includes information regarding a predetermined number of objects detected by the object detection section
However, Komori teaches:
the request signal includes information regarding a predetermined number of objects detected by the object detection section (data transmitted between vehicles includes number of detected obstacles, see at least [0055] and [0082]).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bowers in view of Bletzer et al. (U.S. Patent Application Publication No. 2018/0096600 A1; hereinafter Bletzer).
Regarding claim 6, Bowers discloses the elements above and further discloses:
a display control section (human-machine interface components 107, see at least [0069])
Bowers does not explicitly disclose:
a display control section configured to control display of a surrounding environment on a basis of information regarding positions and attributes of a predetermined number of objects detected by the object detection section and control update of the display of the surrounding environment on a basis of information regarding a position and an attribute of the object that is included in the response signal and that has not been detected by the object detection section
However, Bletzer teaches:
a display control section configured to control display of a surrounding environment on a basis of information regarding positions and attributes of a predetermined number of objects detected by the object detection section and control update of the display of the surrounding environment on a basis of information (displayable map is created with shared data to fill in blind spots, see at least abstract; obstructions can be displayed to driver and potential dangers can be highlighted, see at least [0039])  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display disclosed by Bowers by adding the displayable map taught by Bletzer. One of ordinary skill in the art would have been motivated to make this modification “in order to create a more complete picture of surrounding vehicles” and to allow a vehicle to see “though another vehicle or an obstruction” (see abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zeng et al. (U.S. Patent Application Publication No. 2010/0198513 A1) teaches collecting data from surrounding vehicles to create a cumulative object data map to be used in tracking the objects in order to determine whether a threat is present.
Kim et al. (U.S. Patent Application Publication No. 2018/0319280 A1) teaches an object-detection system that uses other transmitters to determine the location of a hidden object in order to prevent a collision.
Avery et al. (U.S. Patent Application Publication No. 2010/0214085 A1) teaches a method and system for vehicle-to-vehicle cooperative communications for traffic collision avoidance by communicating occluded object locations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.L./Examiner, Art Unit 3662              

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662